Name: 2012/239/EU: Council Decision of 2Ã May 2012 appointing three Spanish members and two Spanish alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2012-05-04

 4.5.2012 EN Official Journal of the European Union L 119/49 COUNCIL DECISION of 2 May 2012 appointing three Spanish members and two Spanish alternate members of the Committee of the Regions (2012/239/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Spanish Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) Three members seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Pedro CASTRO VÃ ZQUEZ, Mr Jordi HEREU I BOHER and Mr Alberto RUIZ-GALLARDÃ N JIMÃ NEZ. Two alternate members seats have become vacant following the end of the terms of office of Ms Paz FERNÃ NDEZ FELGUEROSO and Mr AndrÃ ©s OCAÃ A RABADÃ N, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as members:  Mr Juan Ignacio ZOIDO Ã LVAREZ, Alcalde de Sevilla,  Mr Abel CABALLERO Ã LVAREZ, Alcalde de Vigo,  Ms Nuria MARÃ N MARTÃ NEZ, Alcaldesa de Hospitalet de Llobregat, and (b) as alternate members:  Mr RamÃ ³n ROPERO MANCERA, Alcalde de Villafranca de los Barros,  Mr Jordi SAN JOSÃ  I BUENAVENTURA, Alcalde de Sant FeliÃ º de Llobregat (Barcelona). Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 2 May 2012. For the Council The President M. VESTAGER (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11.